IN THE UNITED STATES COURT OF APPEALS
                                     FOR THE FIFTH CIRCUIT

                              ____________________________________

                                          No. 98-50824
                              ____________________________________


DEBORAH D'ANNUNZIO & STEPHEN DENUNZIO,

                                                                                          Plaintiffs-Appellants.

versus

BAYLOR UNIVERSITY,

                                                                                                Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 97-CV-278
_________________________________________________________________

                                                     August 23, 1999

Before JONES and WIENER, Circuit Judges, and LITTLE*, District
Judge.


PER CURIAM:**

          After full record review, we find that the challenges to the

jury instructions given in the matter involving Deborah D'Annunzio

do not create a substantial and ineradicable doubt that the jury

was properly guided in its deliberations.                                                   See Mooney v. Aramco

Services, Inc., 54 F.3d 1207, 1216 (5th Cir. 1995).




          *District Judge of the Western District of Louisiana, sitting by designation.

          **Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     The trial court dismissed the claim of Stephen DeNunzio under

Federal Rules of Civil Procedure Rule 50(a).          We review a Motion

for Judgment as a Matter of Law de novo.        We have, as is required,

reviewed the entire record in the light most favorable to the non-

movant and have drawn all inferences in his favor.                  Nero v.

Industrial   Molding   Corp.,   167   F.3d   921,   925   (5th   Cir.   1999;

Omnitech International, Inc. v. The Clorox Corp., 11 F.3d 1316,

1322 (5th Cir. 1994).    The district court's resolution is correct.

Mr. DeNunzio offered no evidence that he had filed any proceedings

with the Department of Labor prior to his discharge.              Moreover,

Mr. DeNunzio did not present evidence that any of his supervisors

knew of the dissatisfaction with employment conditions that was

harbored by his wife. Evidence of retaliatory discharge is absent.

     The finding by the trial court that Baylor was in good faith

and had reasonable grounds to classify Deborah D'Annunzio as an

employee exempt from FLSA coverage was not clearly erroneous.            See

Lee v. Coahoma County, Mississippi, 937 F.2d 220, 226-27 (5th Cir.

1991); see also Heidtman v. County of El Paso, 171 F.3d 1038, 1038

(5th Cir. 1999).   Baylor submitted more than adequate evidence in

support of its good faith defense.        In particular, the testimony of

Bill Dube and Claude Ervin when coupled with the audit by the

Office of Federal Contract Compliance Programs, which found no

fault with the Baylor administration, are indeed supportive of the

district judge's decision.      The judge did not abuse his discretion




                                      2
in refusing to award liquidated damages. Id. Therefore, we affirm

the denial of D'Annunzio's claim for liquidated damages.

     We   find    no   abuse   of   discretion   in   the    trial   court's

evidentiary ruling that excluded the in globo Department of Labor

files.    Johnson v. Ford Motor Co., 988 F.2d 573, 578 (5th Cir.

1993).    The files, which were never proffered when the admission

was denied, were voluminous and may have contained inadmissible

components.      The trial judge invited the attorney to harvest the

admissible and relevant documents from the file and offer the

product of that exercise.       The attorney for the plaintiff did not

accept the invitation.         In light of the foregoing, the judge's

exclusion of the entire file was not erroneous.             McClure v. Mexia

Independent School District, 750 F.2d 396, 401-02 (5th Cir. 1985);

Shumate & Co. v. National Association of Securities Dealers Inc.,

509 F.2d 147, 155 (5th Cir. 1975).          Likewise, the district judge

did not abuse his discretion in excluding D'Annunzio's testimony

concerning the amount of her overtime damages.        See Allread v. City

of Grenada, 988 F.2d 1425, 1435-36 (5th Cir. 1993).

     Analysis by the district court of the facts considered when

making an attorney’s fees award facilitate review on appeal. When,

as here, the record sufficiently reflects the data submitted and

considered by the court prior to its ruling, we find no error.          The

plaintiff's motion for fees was not supported by a detailed brief

but was bottomed on an affidavit of the plaintiff's attorney and a

log of legal services performed.          The brief in response from the


                                      3
defendant's counsel was replete with citations, including the

factors to be considered when awarding reasonable attorney fees in

a FLSA matter.     The decision of the trial judge followed the

filings from the lawyers.      There is no evidence that the trial

judge did   not   consider   the   cogent   filings   that   preceded   his

decision. In this case, it is unnecessary to remand the attorney’s

fees issue for specific findings by the district court.         See Riley

v. City of Jackson, Mississippi, 99 F.3d 757, 760 (5th Cir. 1996).

     Accordingly, the judgments of the district court are AFFIRMED.




                                    4